Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420) as discussed below.  The prior art does not teach or suggest lithiated nickel-cobalt aluminum oxide, lithiated cobalt-manganese oxide, or lithiated layered nickel-cobalt-manganese oxide for a treatment process as claimed wherein the lithiated nickel-cobalt aluminum oxide or lithiated layered nickel-cobalt-manganese oxide are cohesive having a Geldart C grouping and flowability factor ffc of less than or equal to 7.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13, 14-16, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420).
	Regarding Claims 12-13 and 14-16, Kelder teaches a process for coating an oxide material comprising providing a particulate material (LiCoO2, [0004] or LiMn2O4, [0041]), treating the particulate material with an alkyl metal compound (trimethylaluminum, [0041]), treating the material obtained in (b) with water and repeating the sequence ([0041]).  Kelder teaches using a fluidized bed reactor at a pressure between 0.5 and 2 bar (Claim 7).  Kelder teaches the fluidized bed including a shaker with vibromotors, i.e. having mechanically introduced energy.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art to select the pressure of Kelder to be any of the taught pressures, including those within the claimed range, because Kelder teaches they are all suitable pressures for use with the invention.
	Kelder does not explicitly teach the claimed cathode active material; however, LiNi0.5Mn0.3Co0.2O2 cathode active materials for subsequent exposure to organometallic compounds and water are known in the art (Table 1).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the cathode active material of Kelder to be a material as taught in Ma because they are known cathode active materials and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cathode active material of Kelder with a base material as taught in Ma.
	Kelder teaches the powder forming aggregates, i.e. cohesive ([0035]). Kelder teaches the particles being nanoparticles ([0018]).  The combined references do not explicitly teach the Geldart C grouping of the cathode active material; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate Geldart C grouping for the particles.  Beetstra teaches a similar method of ALD deposition on lithium based cathode materials wherein the nanoparticle materials belong to the Geldart C-category (pg. 371, Atomic Layer Deposition and Figure 2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the nanoparticle cathode active materials of the combined references to be Geldart C classification particles, as taught in Beetstra, because they are known particle classifications for lithium cathode active materials in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particles of the combined references with particles of a Geldart C classification as in Beetstra.
	Kelder teaches a fluidized bed reactor.  The combined references do not explicitly teach the claimed reactor; however, ‘420 teaches a free-fall mixer having a rotating vessel with baffles for ALD (abstract).  ‘420 teaches the reactor being an improvement to a fluidized bed process.  It would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Kelder to be an apparatus as taught in ‘420 because it is a known reactor for ALD and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particles of the combined references with an apparatus as taught in ‘420. 
	Regarding Claim 20, Kelder teaches the experiments at room temperature ([0034]).
	Regarding Claim 21, Kelder teaches intermittent inert gas addition ([0016]). 
	Regarding Claim 23, Kelder teaches the particle diameter of at most 60 microns (abstract). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle diameter of Kelder to be any of the diameters, including those within the claimed range, because Kelder teaches they are all suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of success in using any of the particle diameters of Kelder.
	
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420) as applied to claims 12-13, 14-16, 20-21, and 23 above, and further in view of Bailey (US 2007/0248516) and Laslo (US 2015/0023855).
	Regarding Claims 17-18, Kelder teaches neutralization of the exhaust gas (Fig. 1).  Kelder is silent as to the specific process of treating the exhaust gas; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable method of treating the exhaust gas.  Bailey teaches an ALD process wherein exhaust gas is conveyed to a wet scrubber for treatment before it is exhausted to the atmosphere (abstract).  It would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kelder to include a wet scrubber, as taught in Bailey, because it is a known method of treating exhaust gas from an ALD process and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the treated gas of Kelder with a process as taught in Bailey.   
	The combined references do not teach water at a pressure as claimed; however, Laslo teaches a wet scrubber nozzle system for cleaning a process gas wherein water is sprayed at a pressure of about 0.5 bar ([0022]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include water pressures, as taught in Laslo, because it is a known water pressure for wet scrubber nozzle systems and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cleaned gas of the combined references with a water pressure as in Laslo.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420) as applied to claims 12-13, 14-16, 20-21, and 23 above, and further in view of King (US 2011/0236575).
	Regarding Claim 22, The combined references do not teach removing the coated material from the vessel; however, King teaches pneumatic convection of particles from ALD reactors is known in the art ([0096]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include pneumatic removal of the particles, as taught in King, because pneumatic removal from ALD reactors is known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particles of the combined references with pneumatic removal as taught in King.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420) as applied to claims 12-13, 14-16, 20-21, and 23 above, and further in view of Shingo (WO 2016/021614). A machine translation of Shingo is attached as an English equivalent and is used in the citations below.
	Regarding Claim 24, Kelder does not teach a BET surface area of 0.1-1 m2/g; however, Shingo teaches BET surface area of electrode active layered lithium composite oxides having a range of 0.2-4.0 m2/g.  Shingo teaches if the surface area is outside this range the battery performance may fail or it is difficult to increase the tap density and there is a possibility that the miscibility with other materials is lowered (pg. 4 4th para.).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the BET surface area of the particles of the combined references to be any of the taught surface areas of Shingo, including those within the claimed range, in order to avoid failure of battery performance, difficulty to increase the tap density, and immiscibility with other materials.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420) as applied to claims 12-13, 14-16, 20-21, and 23 above, and further in view of Valdesueiro (Valdesueiro, Gas-Phase Deposition of Ultrathin Aluminum Oxide Films on Nanoparticles at Ambient Conditions, Materials, 2015, 8, pg. 1249-1263).
	Regarding Claim 26, Kelder is silent as to the concentration of precursor; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate concentration.  Valdesueiro teaches dosed amount of the precursors as a crucial factor in CVD-type growth (pg. 1251, first full para.).  Valdesueiro teaches that the thickness of the alumina films increased with the dosage of the precursors (Conclusions).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the precursor dosage of the combined references, as taught in Valdesueiro, in order to achieve control of CVD-type growth and a desired film thickness, and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentration.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15), Beetstra (Beetstra, Improved Li-Ion Battery Performance by Coating Cathode Nano-Particles using Atomic Layer Deposition, The 12th International Conference on Fluidization, 2007, pg. 369-376) and ‘420 (KR 20140006420) as applied to claims 12-13, 14-16, 20-21, and 23 above, and further in view of King (King, Atomic layer deposition on particles using a fluidized bed reactor with in situ mass spectrometry, Surface and Coatings Technology, 201, 2007, pg. 9163-9171).
	Regarding Claim 27, Kelder teaches the particles measured using SEM ([0041]).  The combined references do not explicitly teach the progress of the process is controlled by mass spectrometry; however, King teaches in situ mass spectrometry for measuring ALD deposition of alumina in a fluidized bed (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include in situ mass spectrometry monitoring, as taught in King, in order to achieve the benefit of minimal waste of costly ALD precursors and process time (King abstract).

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
	Applicant argues Beetstra explains because Geldart-C particles aggregate so strongly, they are difficult to coat and, thus, Beetstra found it necessary to use a particular reactor as disclosed by Wank to achieve an acceptable coating. Applicant argues the ’420 publication’s reactor is different from Wank’s reactor.  Applicant argues substituting the ’420 publication’s reactor for Kelder’s reactor would have been unsatisfactory for coating Geldart-C particles based on the teachings of Beetstra.  In response to applicant’s argument, Beetstra is not cited as to the particulars of the reactor.  Beetstra teaches “nanoparticles belong to the C-category”.  While Beetstra teaches nanoparticles are difficult to fluidize due to large interparticle forces, Kelder recognizes this limitation and provides fluidization of nanoparticles by use of a vibrator to increase fluidization of the nanoparticles ([0024]).  The ‘420 publication further recognizes this limitation and provides a process which is an improvement to the vibrator/fluidized bed combination method (“method using a fluidized bed reactor is a method for promoting the fluidization of the powder by using mechanical vibration”, “powder located close to the gas injecting apparatus has a high probability of reacting with gas, whereas the powder positioned far away from the gas injecting apparatus has a lower probability of reacting with the powder and gas, there is a problem”).  ‘420 teaches the process being a coating method for coating a thin film on a nano-level powder, i.e. a reactor suitable for Geldart-C particles based on the teachings of Beetstra that nanoparticles belong to the C-category.  
	Applicant argues the rejection substitutes out both the reactor and the particles disclosed in Kelder for the particles disclosed by Ma and the reactor disclosed by the ’420 publication without providing any consideration as to whether a person of ordinary skill in the art would have been motivated to make such substitutions with any reasonable expectation of success for the Office’s proposed combination as a whole.  As discussed above, the ‘420 publication provides a process which is an improvement to the vibrator/fluidized bed combination method, as in Kelder.  ‘420 teaches the process being a coating method for coating a thin film on a nano-level powder.  This teaching provides motivation to modify the apparatus of Kelder with the apparatus of ‘420 with a reasonable expectation of success.  Ma teaches a suitable material in the art, which provides a reasonable expectation of success to modify the material of Kelder.  Contrary to applicant’s argument, a modification of the lithium containing material of Kelder with the lithium containing material of Ma would not alter the particle size or the fluidization of the particles.
	Applicant argues the Office’s stated “motivation” for the Geldart C grouping is misguided. Applicant argues the Geldart C grouping is a property of the particles. Applicant argues the Office has not shown that it is possible to have the same particles but then “select” or “determine” a different Geldart grouping for those same particles. Applicant argues the Office has not demonstrated that it is at all possible to “achiev[e] the coated particles of the combined references with particles of a Geldart C classification.” Applicant argues the Office has not demonstrated Ma’s particles to be Geldart C particles, the Office further fails to establish a prima facie case of obviousness. In response to applicant’s argument, Ma is not cited as to the size of the particles.  Beetstra teaches “nanoparticles belong to the C-category”.  Kelder, Beetstra, and ‘420 all teach nanoparticles; therefore, it would have been obvious to select nanoparticles, i.e. Geldart-C particles, in the invention of the combined references.
	Applicant argues the additional references fail to cure the deficiencies of Kelder, Ma, Beetstra, and the ’420 publication; however, this is not convincing as discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712